This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   RAYMOND F. MENDEZ,
 3   MARGARET A. MENDEZ, and
 4   THE RAYMOND F. AND MARGARET
 5   A. MENDEZ REVOCABLE TRUST,

 6          Plaintiffs-Appellants,

 7 v.                                                            No. 32,388

 8   WELLS FARGO INVESTMENTS, LLC,
 9   a limited liability company organized
10   under the law of the State of Delaware, and
11   EDWARD STONEBRAKER,

12          Defendants-Appellees.

13 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
14 BARBARA VIGIL, District Judge

15 Raymond Mendez
16 Margaret Mendez
17 Santa Fe, NM

18 Pro Se Appellants

19   Snell & Wilmer, LLP
20   Joshua Grabel
21   Matthew P. Fischer, III
22   Phoenix, AZ

23 for Appellees
24
25                                 MEMORANDUM OPINION
 1 FRY, Judge.

 2        Plaintiffs appeal, pro se, from a district court order confirming an arbitration

 3 award. We issued a calendar notice proposing to affirm. Plaintiffs have responded

 4 with a pro se memorandum in opposition. We affirm.

 5        As we understand Plaintiffs’ arguments on appeal, they are alleging fraud,

 6 misrepresentation, and breach of fiduciary duty in the inception of their investment

 7 relationship with Wells Fargo, and in the subsequent management of these

 8 investments. However, the standard of review that applies to arbitration decisions is

 9 extremely limited. In the absence of a statutory basis to vacate an arbitration award,

10 the district court must enter an order confirming the award. See Fernandez v. Farmers

11 Ins. Co. of Ariz., 115 N.M. 622, 625, 857 P.2d 22, 25 (1993) (explaining that when

12 there is no statutory ground for vacating or modifying an arbitration award, the district

13 court must confirm the award). “The district court's review thus is generally limited

14 to allegations of fraud, partiality, misconduct, excess of powers, or technical problems

15 in the execution of the award.” Id.8

16        As such, Plaintiffs allegations of fraud and misrepresentation that go to the

17 conduct by Wells that preceded the arbitration process are not relevant to the issue of

18 whether the arbitration award process itself violated one of the statutory grounds listed

19 above. With respect to the arbitration process, Plaintiffs continue to make numerous


                                               2
 1 allegations, including perjury, bias, and general abuse of process by Defendants and

 2 their attorneys. We have considered Plaintiffs’ arguments. We conclude that these

 3 allegations are too conclusory and that the record otherwise does not establish that any

 4 of the grounds to set aside the award were satisfied. Cf. Melton v. Lyon, 108 N.M.

 5 420, 422, 773 P.2d 732, 734 (1989) (observing that proof of a ground to vacate an

 6 arbitration award must be direct and non-speculative); In re Estate of Heeter, 113

 7 N.M. 691, 694, 831 P.2d 990, 993 (Ct. App. 1992) (“This [C]ourt will not search the

 8 record to find evidence to support an appellant’s claims.”).

 9        For the reasons set forth above, we affirm.

10        IT IS SO ORDERED.


11
12                                         CYNTHIA A. FRY, Judge

13 WE CONCUR:



14
15 RODERICK T. KENNEDY, Chief Judge


16
17 LINDA M. VANZI, Judge